UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-4454


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:06-cr-00006-BEL-1)


Submitted:   December 1, 2010              Decided:   December 17, 2010


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas J. Saunders, LAW OFFICE OF THOMAS J. SAUNDERS, Baltimore,
Maryland, for Appellant.    Albert David Copperthite, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Appellant Jermaine Johnson pled guilty to one count of

possessing with intent to distribute crack cocaine, in violation

of    21    U.S.C.       § 841(a)        (2006).               After    determining       Johnson

qualified for the career offender enhancement pursuant to U.S.

Sentencing Guidelines Manual § 4B1.1 (2006), the district court

sentenced       Johnson     to     168     months’         imprisonment.           Counsel    has

filed a brief in accordance with Anders v. California, 386 U.S.

738     (1967),        indicating        that       this       court     should    affirm     the

district court’s judgment, but explaining that Johnson wishes to

question the reasonableness of his sentence.                                  Counsel has also

moved      to    withdraw       from       further         representation         of     Johnson.

Johnson     has    not     filed       a   pro       se    supplemental          brief    despite

receiving notice that he may do so, and the Government declined

to file a responsive brief.                     Because we conclude the district

court committed no reversible error in this case, we affirm its

judgment.

                This    court    reviews        a    district          court’s    sentence    for

reasonableness under an abuse-of-discretion standard.                                     Gall v.

United States, 552 U.S. 38, 51 (2007); see also United States v.

Pauley,     511    F.3d     468,    473-74          (4th       Cir.    2007).      This    review

requires        appellate    consideration                of    both    the     procedural    and

substantive reasonableness of a sentence.                              Gall, 552 U.S. at 51.

In determining procedural reasonableness, this court considers

                                                 2
whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and    sufficiently          explained           the       selected       sentence.             Id.

Regardless       of    whether    the       district         court      imposes       an   above,

below,    or     within-Guidelines              sentence,         it    must    place      on   the

record    “an    individualized            assessment         based      on    the    particular

facts of the case before it.”                    United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).

               Finally,        this         court          reviews        the        substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the    standards       set     forth       in    §       3553(a).”       United       States     v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                                        If the

sentence    imposed       is    within          the      appropriate     Guidelines        range,

this     court        considers       it        on       appeal    to     be    presumptively

reasonable.       United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008).     This presumption may be rebutted by a showing “that the

sentence is unreasonable when measured against the § 3553(a)

factors.”        United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

               Johnson’s argument that his classification as a career

offender overrepresents the seriousness of his offense has no

                                                     3
merit in light of his robust criminal history.                              Furthermore,

Johnson cannot benefit from Amendment 706 to the United States

Sentencing       Guidelines        because     his    sentence    was     based       on    his

career    offender          status    rather       than   the   quantity        of    cocaine

attributable to him.               See United States v. Munn, 595 F.3d 183,

188 (4th Cir. 2010) (A sentence may not be reduced pursuant to

“Amendment       706    if     the     defendant      seeking     the     reduction         was

sentenced pursuant to the Career Offender Provision.”).                                   Thus,

we    conclude    the       district     court      properly    calculated       Johnson’s

Guidelines range.            The record also establishes that the district

court    provided       an     individualized         analysis     of     the    § 3553(a)

factors as they applied to Johnson’s circumstances and analyzed

the     arguments      presented        by    the     parties.      Accordingly,            we

conclude      Johnson’s              within-Guidelines          sentence         is        both

procedurally and substantively reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore     affirm      the    district      court’s     judgment.           At    this

juncture, we also deny counsel’s motion to withdraw from further

representation of Johnson.                    Rather, this court requires that

counsel inform Johnson, in writing, of the right to petition the

Supreme    Court       of    the     United   States      for   further    review.           If

Johnson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

                                               4
in   this   court   for      leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

Johnson.

            We dispense with oral argument because the facts and

legal    contentions   are     adequately       presented      in    the    materials

before   the   court   and    argument        would   not    aid    the    decisional

process.

                                                                             AFFIRMED




                                          5